Title: To Benjamin Franklin from Robert Morris, 12 February 1784
From: Morris, Robert
To: Franklin, Benjamin


          
            Dr: Sir,
            Office of Finance 12th. Febry. 1784—
          
          Three Days ago, I received in a Letter of the first of December from Messrs. Wilhelm and Jan Willink Nicolaas and Jacob Van Staphorst De la Lande and Finje at Amsterdam a Copy of their Letter to you of the thirtieth of November. Enclosed you have Copy of my answer of this Date. I flatter myself that you

will not have suffered the public Credit to be ruined for Want of an Engagement to the Amount of so small a Sum as might be necessary to avoid the Danger to which it was exposed, and I wait in the Anxious Expectation of hearing from you what Arrangements have been taken on this Subject, as I wish to conform my Measures to them. If contrary to my Expectations, some unforeseen Causes should have induced you to decline that so necessary Engagement I hope this Letter may arrive in Season and induce you to do it. You will observe that a Copy of this Letter is transmitted to the Houses in Amsterdam, but I have not sent Copy of the enclosed Letters to Mr. Grand and Mr. Barclay which are left open for your Perusal. I have not Time now to go particularly into the Estimation of their Accounts, but I am almost perswaded that there is (between them) and ought to be in the Hands of the former (before this Time) about half a Million Livres belonging to the United States. But in the present Exigency I shall not reckon on this Sum, nor on the second Expedition of five hundred Hogsheads of Tobacco which are, I presume, before this Hour arrived at Amsterdam. I shall calculate on a Deficiency of five hundred thousand Guilders, and prepare Remittance as fast as proper Articles can be purchased to that Amount; because the Surplus may be well disposed of to answer the Interest of the Dutch Loan which falls due in June next. If therefore you can adopt any Measures by which, in circuitous Negotiations, the Time of Payment can be prolonged you may rely on the Arrival of such Remittances in the Months of June and July, at farthest, as shall fully answer

the Sums which may then fall due, and as I have told the Gentlemen in Amsterdam the Advices which I may receive will govern the Direction of those Remittances. I shall give immediate Orders for the Purchase of one thousand Hogsheads of Tobacco, and as that Amount is compleated I shall extend it according as Circumstances may require. The Season has been so intemperate that the Navigation of the Chesapeak is to this Hour shut up by the Ice, but that cannot last much longer, and therefore I have good Hopes that some capital Shippments may depart before the first of April; and, should the Urgency of the Case require it, I can draw at long Sight on the Consignees, and transmit the Bills, which will enable a farther Negotiation if necessary. The Means of making Remittances are now, thank God, in my Power; for the Amount of Taxes exceeds that of the Expenditures, which last are reduced almost to Nothing, and as the Revival of Commerce must encrease the Means of paying Taxes, I have no other Solicitude for the Event than what arises from the Want of Time to make due Arrangements. This Want I perswade myself you will remedy, if you have not already provided against it. And you may rely that any Engagements you may think it necessary to take, shall be most punctually complied with by me—
          With Unfeigned Esteem and Respect I have the Honor to be Your Excellency’s most obedient & humble Servant
          
            Robt Morris
          
          
            P.S. Since writing the above it occurs to me, that there is (particularly on the present Occasion) a Propriety in transmitting to you the best Account in my Power of the Situation of things, as to the Funding of our public Debt. I say the best in my Power, for I know not what is done Southward of Virginia, No Mail having come from thence in upwards of six weeks; by Reason of the Inclemency of the Weather, which greatly impedes our Intelligence from every Quarter. New Hampshire, Massachusetts, New Jersey, Pennsylvania, Delaware, Maryland, and Virginia have adopted the Plan recommended by Congress. I am assured that New York & Connecticutt will adopt it very speedily;

and I am told (on good Authority) that Rhode Island will come in so soon as the Example of the other States is communicated. It is in Consequence of my Conviction that the Plan will soon be agreed to by all, that I have published an Advertisement of the Ninth Instant Copy whereof is enclosed—
            
          
         
          His Excellency Benjamin Franklin Esqr. Minister Plenipotentiary of the United States—
          fourth
        